Citation Nr: 1418602	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-41 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of right knee surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A May 2009 letter from Dr. J. Z outlined the current symptoms associated with the Veteran's right knee disability and indicated he had been treating the Veteran for the past 3 years.  These treatment records should be sought.

The Veteran last had a VA examination of his right knee in February 2009 and as there is no medical evidence more recent than May 2009, an examination is needed to accurately assess the current level of right knee disability.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA treatment for his right knee disability and obtain appropriate authorizations for all non-VA healthcare providers, to specifically include Dr. J.Z.  Copies of all identified treatment records are to be associated with the claims file.  

If the search for such records has negative results, documentation to that effect should be included in the claims file.  The Veteran should be advised that he can also submit these records on his own.

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected right knee disability.  All necessary tests should be conducted.

a) The examiner must fully describe all findings associated with the right knee disability and he or she must also note any functional impairment caused by the Veteran's disability, including the effects of his disabilities upon his ordinary activities, if any.

b) The examination must include range of motion studies of the right knee and the examiner should determine if there is additional functional loss, including reduced range of motion, of the right knee that is due to weakness, fatigue, incoordination, swelling, deformity or atrophy, or pain.  If there is additional limitation of motion caused by pain, the examiner should state the additional degree of limitation in terms of degrees, if possible. 

c) If right knee instability or subluxation is found, then this should be noted in addition to the level of severity (i.e., slight, moderate, or severe).

d) If there are any findings associated with the right knee surgical scar then this too must be noted.

3.  Next, review the VA examination report to ensure that the remand directives have been accomplished.  If any deficiency is found, corrective action must be taken.

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



